UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 5) CKX, INC. (Name of Issuer) COMMON STOCK, $.01 PAR VALUE PER SHARE (Title of Class of Securities) 12562M106 (CUSIP Number of Class of Securities) with a copy to: Robert F.X. Sillerman Howard J. Tytel c/o CKX, Inc. CKX, Inc. 650 Madison Avenue, 16th Floor 650 Madison Avenue, 16th Floor New York, New York 10022 New York, New York 10022 Tel. No.: (212) 838-3100 Tel. No.: (212) 838-3100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 7, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a Statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D and is filing this Schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 12562M106 SCHEDULE 13D/A Page 2 of 15 1.NAME OF REPORTING PERSON:ROBERT F.X. SILLERMAN I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS BK, OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF 7.SOLE VOTING POWER SHARES 20,681,565 (see Item 5) BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 11,183,913(1) (see Item 5) EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON 20,681,565 (see Item 5) WITH 10.SHARED DISPOSITIVE POWER 11,183,913(1) (see Item 5) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 31,865,478(2)(3)(4) 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.28% OF COMMON STOCK(3) 14.TYPE OF REPORTING PERSON IN (1) Includes (i) 1,000,000 shares of Common Stock owned of record by Laura Baudo Sillerman, Mr. Sillerman’s spouse (ii) 6,135,704 shares of Common Stock owned of record by Sillerman Commercial Holdings Partnership L.P., in which Mr. Sillerman is the sole stockholder of the general partner; (iii) 2,556,392 shares of Common Stock owned of record by Sillerman Capital Holdings, L.P., a limited partnership controlled by Mr. Sillerman through a trust for the benefit of Mr. Sillerman’s descendants, and (iv) 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. that are subject to an option agreement entered into by Parent (defined in the Introductory Note below) and Promenade (defined in the Introductory Note below). (2) Includes (i) 20,681,565 shares of Common Stock owned of record by Mr. Sillerman, (ii) 6,135,704 shares of Common Stock owned of record by Sillerman Commercial Holdings Partnership L.P., in which Mr. Sillerman is the sole stockholder of the general partner; (iii) 2,556,392 shares of Common Stock 2 CUSIP No. 12562M106 SCHEDULE 13D/A Page3 of 15 owned of record by Sillerman Capital Holdings, L.P., a limited partnership controlled by Mr. Sillerman through a trust for the benefit of Mr. Sillerman’s descendants; and, (iv) 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. that are subject to an option agreement entered into by Parent and Promenade. (3) Does not include 3,000,000 shares of Common Stock owned of record by the Tomorrow Foundation, a charity founded by Robert F.X. Mr. Sillerman and Laura Baudo Sillerman of which Mr. Sillerman is one of three directors. (4) Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007 and 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. 3 CUSIP No. 12562M106 SCHEDULE 13D/A Page 4 of 15 1. NAME OF REPORTING PERSON:SILLERMAN COMMERCIAL HOLDINGS PARTNERSHIP L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 13-4160637 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS BK, OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF 7.SOLE VOTING POWER SHARES -0- BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 6,135,704 (see Item 5) EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON -0- WITH 10.SHARED DISPOSITIVE POWER 6,135,704 (see Item 5) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,135,704 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.31% OF COMMON STOCK(1) 14.TYPE OF REPORTING PERSON PN (1)Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007. 4 CUSIP No. 12562M106 SCHEDULE 13D/A Page5 of 15 1.NAME OF REPORTING PERSON:SILLERMAN CAPITAL HOLDINGS, L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 20-4828981 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS BK, OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF 7.SOLE VOTING POWER SHARES -0- BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 2,556,392 (see Item 5) EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON -0- WITH 10.SHARED DISPOSITIVE POWER 2,556,392 (see Item 5) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,556,392 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.63% OF COMMON STOCK(1) 14.TYPE OF REPORTING PERSON PN (1)Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007. 5 CUSIP No. 12562M106 SCHEDULE 13D/A Page6 of 15 1.NAME OF REPORTING PERSON:SIMON FULLER I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS BK, OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION UNITED KINGDOM NUMBER OF 7.SOLE VOTING POWER SHARES 1,507,315 (see Item 5) BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 1,491,817 EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON 1,507,315 (see Item 5) WITH 10.SHARED DISPOSITIVE POWER 1,491,817 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,999,132(1) 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.04% OF COMMON STOCK(2) 14.TYPE OF REPORTING PERSON PN (1) Includes (i) 1,507,315 shares of Common Stock held directly by Mr. Fuller, and (ii) 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. that are subject to an option agreement entered into by Parent and Promenade. (2) Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007 and 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. 6 CUSIP No. 12562M106 SCHEDULE 13D/A Page7 of 15 1.NAME OF REPORTING PERSON:19X, INC. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS AF 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF 7.SOLE VOTING POWER SHARES 1,419,817(1) BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 0 EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON 1,419,817(1) WITH 10.SHARED DISPOSITIVE POWER 0 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,419,817 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.46% OF COMMON STOCK(2) 14.TYPE OF REPORTING PERSON CO (1) Does not include the contributions of stock by Robert F.X. Sillerman and Simon Fuller to 19X, Inc. pursuant to the Sillerman-Fuller Agreement (defined below) which are contributable immediately prior to the effective time of the Merger. (2) Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007. 7 CUSIP No. 12562M106 SCHEDULE 13D/A Page8 of 15 1.NAME OF REPORTING PERSON:THE TOMORROW FOUNDATION I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS AF 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF 7.SOLE VOTING POWER SHARES 3,000,000 BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 0 EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON 3,000,000 WITH 10.SHARED DISPOSITIVE POWER 0 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,000,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.09% OF COMMON STOCK(1) 14. TYPE OF REPORTING PERSON OO (1) Based on 97,220,927 shares of Common Stock of CKX, Inc. outstanding on October 30, 2007. 8 Page9 of 15 SCHEDULE 13D/A Introductory Note This Amendment No. 5 (this “Statement”) amends the Schedule 13D originally filed by RFX Acquisition LLC, a Delaware limited liability company (“RFX”), and Robert F.X. Sillerman (“Sillerman”) on December 23, 2004 with respect to the common stock, par value $.01 per share (“Common Stock”), of CKX, Inc. (the “Company” or the “Issuer”) (the initial Schedule 13D is herein referred to as the “Original 13D”) and Amendment No. 1 to the Original 13D filed by RFX, Sillerman, Sillerman Commercial Holdings Partnership L.P. (the “Partnership”), Howard J. Tytel, Mitchell J. Slater and Thomas P. Benson, on February 11, 2005 (“Amendment No. 1”), Amendment No. 2 to the Original 13D filed by Sillerman and the Partnership on January 4, 2006 (“Amendment No. 2”), Amendment No. 3 to the Original 13D filed by Sillerman, the Partnership, Sillerman Capital Holdings, L.P. (“Capital Holdings”), Simon Fuller (“Fuller”) on June 5, 2007 (“Amendment No. 3”) and Amendment No. 4 to the Original 13D filed by Sillerman, the Partnership, Capital Holdings, Fuller, 19X, Inc., a Delaware corporation (the “Parent”), and the Tomorrow Foundation, a New York not for profit corporation (“Tomorrow”), on July 18, 2007 (“Amendment No. 4”).Sillerman, the Partnership, Capital Holdings, Fuller, the Parent, and Tomorrow are collectively herein referred to as the “Reporting Persons”.The Reporting Persons are jointly filing this Statement.Unless specifically amended hereby, Amendment No. 1, Amendment No. 2, Amendment No. 3 or Amendment No. 4, as applicable, the disclosures set forth in the Original 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 shall remain unchanged. The information contained in this Statement is not an offer to sell any Company securities and the Company is not soliciting an offer to buy any Company securities. Any such company securities offered will not be registered under the Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. ITEM 3.
